Pee Cukiam.
This is a rule to show cause why a judgment entered by confession for a deficiency under a mortgage foreclosure should not be set aside.
The sheriff of Cape May county sold the property in foreclosure on February 6th, 1933. It does not appear when or if the sale was confirmed. On May 27th, 1933, the present judgment was entered on bond and warrant of attorney. Mo notice of intention was filed in the county clerk’s office, as required by section 51 of the Mortgage act. Comp. Stat., p. 3423. This is a fatal defect in the proceeding.
The judgment is set aside, with costs.